DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to application filed on July 17, 2020.
Status of Claims
Claims 1-22 are pending, of which all pending claims are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manning et el. (US 2013/0246891 A1) (hereinafter Manning).

Regarding claim 1, Manning teaches, a method performed by a controller (Manning: ‘controller 108’ [Fig. 1] & [0017]) of a solid state drive (Manning: ‘the memory system 104 can be a solid state drive (SSD)’ [0017]), the method comprising: receiving from a host a read request for read data stored in one or more of a plurality of nonvolatile semiconductor storage devices of the solid state drive (Manning: ‘receive read/write command/request from host’ [0005]); identifying a first codeword and a second codeword from a plurality of codewords stored in the one or more of the plurality of nonvolatile storage devices, the first codeword and the second codeword comprising the read data corresponding to the read request (Manning: ‘Payload portions of more than one of the respective plurality of codewords 224 from more than one of the plurality of physical pages of memory 226 can be combined to form a logical page of data 222’ [0037-0038]); responsive to the read request, reading a first portion of the read data contained in the first codeword and reading a second portion of the read data contained in the second codeword (Manning: ‘for example, a portion of a first codeword (e.g., CW0) and a portion of a third codeword (e.g., CW2) can be combined with a second codeword (e.g., CW1), each read from a first physical page (e.g., D0P0) to form a first logical page of data (e.g., LP0).’ [0037]); assembling the first portion and the second portion as assembled read data (Manning: ‘the controller 108 can be configured to combine payload portions of more than one of the respective plurality of codewords from one of the plurality of physical pages of memory to form a logical page of data.’ [0028]); and transferring the assembled read data to the host responsive to the read request (Manning: ‘the logical page of data can then be transferred to a host’ [0028]), wherein the second codeword is adjacent to the first codeword as stored in the one or more of the plurality of nonvolatile storage devices (Manning: ‘ for example, a portion of a first codeword (e.g., CW0) and a portion of a third codeword (e.g., CW2) can be combined with a second codeword (e.g., CW1), each read from a first physical page (e.g., D0P0) to form a first logical page of data (e.g., LP0); codewords CW0, CW1 and CW2 are adjacent’ [0037]), and the assembled read data has a data length that is greater than a first data length of the first codeword or a second data length of the second codeword (Manning: ‘the combined length of assembled read data is greater than an individual length of a codeword’ [0027-0031]).  

Regarding claim 19, Manning teaches, the method of claim 1, further comprising: storing a code rate of the nonvolatile semiconductor storages device in a configuration file in a read-only memory within the controller (Manning: ‘a code rate can be set as a programmable option’ [0024]). 

Regarding claim 20, Manning teaches, the method of claim 19, further comprising: determining a bit error rate associated with each of the plurality of nonvolatile semiconductor storage devices; adjusting the code rate of at least one of the nonvolatile semiconductor storage devices based on the bit error rate; and updating the code rate in the configuration file (Manning: ‘a code rate can be set as a programmable option’ [0024]).  

claim 21, Manning teaches, the method of claim 1, wherein assembling the read data comprises combining the first and second portions of the read data with a header, error correction code (ECC) and parity check code prior to transferring the read data to the host (Manning: ‘The metadata can include integrity data such as error data (e.g., error detecting and/or correcting code data) and/or address data (e.g., logical address data), among other metadata corresponding to the user data’ [0031]).  

Regarding claim 22, Manning teaches, the method of claim 1, wherein each of the plurality of the nonvolatile semiconductor storage devices comprises a NAND memory (Manning: ‘nand memory’ [0021]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-18 are rejected under 35 U.S.C. 103 as being unpatentable over Manning et el. (US 2013/0246891 A1) in view of Nemoto et al. (US 2015/0074336 A1) (hereinafter Manning-Nemoto).

claim 2, Manning does not explicitly disclose, the method of claim 1, wherein the read data includes a logical cluster address (LCA).  
However, Nemoto teaches in an analogous art, ‘logical/media cluster addresses’ [0021] FIG. 3A is a diagram illustrating an example of the address conversion table as the management information. In the NAND memory 12, the storing positions are managed in the units of clusters. The address conversion table 1221 is the management information that associates the logical addresses for data in the units of clusters (hereinbelow referred to as logical cluster addresses) and the physical data storing positions of the data (hereinbelow referred to as media addresses). The logical cluster addresses are addresses that are logically allocated to the storing positions of the data in the NAND memory 12. Further, the media addresses are addresses that are physically allocated in the units of clusters to the storing positions of the data in the NAND memory 12.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Manning’s teachings of ‘physical and logical page codeword correspondence’ with Nemoto’s teaching of ‘logical and media cluster addresses’ to provide a system of address conversion table as the management information. In a NAND memory, the storing positions are managed in the units of clusters. By doing so, an advantageous effect is achieved in that a performance deterioration upon installing the atomic write function is prevented.

Regarding claim 3, Manning-Nemoto teaches, the method of claim 2, further comprising: converting the LCA of the read data into a media cluster address (MCA) in the nonvolatile semiconductor storage devices at which the read data is stored (Nemoto: ‘logical and media cluster addresses’ [0021]).  

Regarding claim 4, Manning-Nemoto teaches, the method of claim 3, further comprising: determining a codeword offset corresponding to the MCA, the codeword offset identifying the first codeword in the plurality of codewords in which the read data begins  (Manning: ‘a portion of a first codeword (e.g., CW0) and a portion of a third codeword (e.g., CW2) can be combined with a second codeword (e.g., CW1), each read from a first physical page (e.g., D0P0) to form a first logical page of data (e.g., LP0); codewords CW0, CW1 and CW2 are adjacent’ [0037]),  

Regarding claim 5, Manning-Nemoto teaches, the method of claim 4, further comprising: identifying a spill offset associated with the first codeword offset, the spill offset identifying a position within the first codeword at which the read data begins (Manning: ‘The location (e.g., location within a particular logical buffer segment) of the starting portions of each of the two logical pages of data can be known’ [0059]).  

Regarding claim 6, Manning-Nemoto teaches, the method of claim 5, further comprising: reading the first portion of the read data from the spill offset of the first codeword to the end of the first codeword (Manning: ‘spill offset from logical page format 230’ [Fig.2] & [0039]).  

Regarding claim 7, Manning-Nemoto teaches, the method of claim 6, further comprising: calculating the second portion of the read data to be read (Manning: ‘calculating portions of read data from logical page format 230’ [Fig.2] & [0039]). 

Regarding claim 8, Manning-Nemoto teaches, the method of claim 7, further comprising: responsive to the second portion of the read data being non-zero, identifying a spill offset of the second codeword, and reading the second portion of the read data from start of the second codeword to the spill offset of the second codeword (Manning: ‘spill offset from logical page format 230’ [Fig.2] & [0039]).

Regarding claim 9, Manning-Nemoto teaches, the method of claim 8, further comprising: determining if the second portion of the read data has spilled over to a next adjacent codeword (Manning: ‘calculating portions of read data from logical page format 230’ [Fig.2] & [0039]).  

Regarding claim 10, Manning-Nemoto teaches, the method of claim 9, further comprising: responsive to the second portion of the read data spilling over to the next adjacent codeword, identifying a spill offset of the next adjacent codeword, and reading the spilled second portion of the read data from  (Manning: ‘calculating portions of read data from logical page format 230’ [Fig.2] & [0039]).   

Regarding claim 11, Manning-Nemoto teaches, the method of claim 3, further comprising: indexing into an address look-up table which maps the LCA to the MCA in the nonvolatile semiconductor storage device at which the read data is stored (Nemoto: ‘logical and media cluster addresses’ [0021]).   

Regarding claim 12, Manning-Nemoto teaches, the method of claim 4, further comprising: indexing into a codeword look-up table which maps the MCA to the codeword offset for the nonvolatile semiconductor storage devices at which the read data is stored (Manning: ‘a portion of a first codeword (e.g., CW0) and a portion of a third codeword (e.g., CW2) can be combined with a second codeword (e.g., CW1), each read from a first physical page (e.g., D0P0) to form a first logical page of data (e.g., LP0)’ [0037]);

Regarding claim 13, Manning-Nemoto teaches, the method of claim 5, further comprising: indexing into a payload spill boundary look-up table which maps a codeword in the nonvolatile semiconductor storages devices to a spill offset (Manning: ‘variable/programmable code rate option’ [0024]).

Regarding claim 14, Manning-Nemoto teaches, the method of claim 5, wherein the first data length and the second data length are equal, the method further comprising: determining a data spill per codeword by subtracting the first data length from a data length of the read data; determining a total spill in the nonvolatile semiconductor storage device for each codeword offset by multiplying the spill per codeword by the codeword offset; and determining the spill offset by dividing the total spill by the first data length (Manning: ‘spill offset calculation from logical page format 230’ [Fig.2] & [0039]).  

claim 15, Manning-Nemoto teaches, the method of claim 5, wherein the plurality of codewords are stored on one or more wordlines in the nonvolatile semiconductor storage devices (Manning: ‘storing codewords’ [0023,0037,0058]).  

Regarding claim 16, Manning-Nemoto teaches, the method of claim 15, wherein each of the wordlines have a different code rate (Manning: ‘a code rate can be set as a programmable option’ [0024]).  

Regarding claim 17, Manning-Nemoto teaches, the method of claim 16, wherein the controller generates a payload spill boundary look- up table for each code rate  (Manning: ‘a code rate can be set as a programmable option’ [0024]). 

Regarding claim 18, Manning-Nemoto teaches, the method of claim 17, wherein the read data extends over multiple wordlines, the method further comprising: determining the wordline associated with each codeword, and selecting a payload spill boundary look-up table based on the associated wordline  (Manning: ‘codewords code rate can be variable and set as a programmable option’ [0024]).  


Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion
The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:
Achtenbert et al. (US 2018/0374548 A1) teaches a non-volatile storage apparatus includes a set of non-volatile memory cells, one or more control circuits in communication with the set of non-volatile memory cells, the one or more control circuits are configured to encode data with a code rate prior to 

Barndt (US 2013/0031301 A1) teaches a data unit received from a host system are divided and/or redistributed among a plurality of data payloads, wherein boundaries of the data units are not aligned with boundaries of the data payloads. The plurality of data payloads are encoded into a respective plurality of codewords, and the plurality of codewords stored in the flash memory. Boundaries of the codewords are aligned with boundaries of the pages in the flash memory.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112